United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, NORTHERN NEW
ENGLAND PERFORMANCE CLUSTER,
Burlington, VT, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-2057
Issued: March 5, 2014

Case Submitted on the Record

ORDER VACATING DECISION AND REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

The Board issued a decision in this case on February 7, 2014 affirming May 16 and
July 25, 2013 decisions of the Office of Workers’ Compensation Programs (OWCP). Prior to
the issuance of the Board’s decision, on February 5, 2014, the Director of OWCP filed a motion
to remand the case.
The Board will vacate its decision dated February 7, 2014 and grant the Director’s
motion to remand.1 The Director notes that OWCP has received medical evidence which was
not before the Board on appeal.2 As appellant has now submitted medical reports which could
not be considered by the Board, the Director asks that the Board remand the matter to OWCP for
further development and a new decision regarding whether the newly submitted medical reports
1

The Board’s Rules of Procedure at 20 C.F.R. § 501.6(d) provides that decisions and orders of the Board are final
as to the subject matter appealed, and such decisions and orders are not subject to review, except by the Board. The
decisions and orders of the Board will be final upon the expiration of 30 days from the date of issuance of the
Board’s decision. As 30 days have not expired from the issuance of the Board’s decision, the Board retains
jurisdiction over this appeal.
2

The Board’s review of a case is limited to evidence in the case record that was before OWCP at the time of its
final decision. 20 C.F.R. § 501.2(c)(1).

establish this claim. The Board hereby grants the Director’s motion and remands the case for
further development, to be followed by a merit review.
IT IS HEREBY ORDERED THAT the Board’s decision dated February 7, 2014 is
vacated and this case is remanded to Office of Workers’ Compensation Programs for further
proceedings to be followed by merit review.
Issued: March 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

